                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


Adrian Ayers,                                 )       CASE NO. 1: 18 CV 2890
                                              )
                Plaintiff,                    )       JUDGE PATRICIA A. GAUGHAN
                                              )
         v.                                   )
                                              )       Memorandum of Opinion and Order
State of Ohio, et al.,                        )
                                              )
                                              )
                Defendants.                   )

                                           Background

       Pro se plaintiff Adrian Ayers filed this in forma pauperis civil rights action pursuant to

42 U.S.C. § 1983 on December 17, 2018. At the time he initiated the action, he was a pre-trial

detainee in the Cuyahoga County Jail. He filed his original complaint against eight defendants,

asserting only one claim for relief: that the defendants were violating his constitutional rights

because his incoming and outgoing mail was being seized and forwarded to the Cuyahoga

County Prosecutor’s Office to be censored, thereby delaying and interfering with his mail.

(Doc. No. 1.)

       The plaintiff thereafter filed a motion to file an amended complaint (Doc. No. 3), which

is granted, and on February 22, 2019, he filed an Amended Complaint adding multiple new

defendants and complaining of numerous additional conditions in the Jail. (Doc. No. 5.)

Seeking damages, injunctive and declaratory relief, the plaintiff sues the following thirteen

defendants: the State of Ohio, former Attorney General Michael DeWine, Cuyahoga County

Administrator Armon Budish, Cuyahoga Prosecutors Michael O’Malley and Fallon Radigan,

Warden Eric Ivey, Cuyahoga County Regional Director Kenneth Mills, Cuyahoga County
Sheriff Clifford Pickney, Mailroom Clerks Wanda Gordan and John Hennessee, and Corrections

Sergeants Branch, Christopher, and Lewis.

        In addition to alleging the same claim he alleged in his original complaint, i.e., that the

defendants were engaging in a conspiracy to violate his constitutional rights by censoring and

delaying his mail (see id., Part One of the Complaint, ¶¶ 17-50), the plaintiff complains in his

Amended Complaint about a host of other Jail conditions, which he contends subjected him to

cruel and unusual punishment and otherwise violated his constitutional rights. (See id., Part

Two of the Complaint, ¶¶ 51-123.) In these new conditions-of-confinement claims, the plaintiff

complains that:

        1. Inmates are subjected to an unwritten “Red Zone” lockdown policy in the Jail

implemented by defendants Pinkney, Mills, and Ivey, whereby “the Plaintiff and other inmates

similarly situated, are confined to their cells for as long as 27 hours without access to recreation,

showers or ability to call their attorneys.” (Id. at ¶ 55.)

        2. Inmates are taken to filthy, overcrowded, and insufficiently-ventilated “court holding

cells” when waiting to be called to court. The plaintiff alleges inmates are held there anywhere

from an hour an a half to seven hours, and on one occasion he was held there “for up to 5 hours

without water.” (Id. at ¶ 68.)

        3. There is insufficient privacy in the visiting room of the Jail where inmates are taken

to meet their attorneys, and only two private visiting rooms are available. The plaintiff alleges

that on one occasion he refused to meet his attorney there because his “conversation was not

private.” (Id. at ¶ 78.)

        4. Inmates are offered inadequate opportunity to exercise. He alleges that since the


                                                  -2-
implementation of the Red Zone policy, he has been offered the opportunity to go to recreation

only approximately two times a month. (Id. at ¶ 90.)

       5. He is being served an “inadequate amount of food,” the Kosher meals he is being

served are cold, and the trays the “food [is] served on” are foul-smelling.1 (Id. at ¶ 94.)

       6. His right of access to the court was violated because he was afforded inadequate

access to the legal research computer and was temporarily removed from the inmate legal

research access list. (Id. at ¶¶ 102-113.)

       7. Other alleged “inhumane conditions” generally exist in the Jail, including insufficient

lighting and heat, clogged vents, inadequate places for inmates to eat and write, and an

insufficient internal grievance process. (Id. at ¶¶ 114-122.)

                                       Standard of Review

       Because the plaintiff is proceeding in forma pauperis and is seeking redress from

governmental officers and employees, the Court must screen his complaint pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A,2 and dismiss before service any portion of it that the Court

finds frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §§

1915(e)(2)(B) and 1915A; Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010). The Court must

read the plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520

(1972), and accept his allegations as true unless they are clearly irrational or wholly incredible.


   1
    In connection with this claim, the plaintiff refers to a November 2018 U.S. Marshal’s report,
finding that vermin infested the carts in the Jail where the food trays were stored.

  2
    The plaintiff’s Amended Complaint, now the operative pleading, will be referred to hereinafter
as the “complaint.”

                                                -3-
Denton v. Hernandez, 504 U.S. 25, 33 (1992). Nonetheless, the Court is not required to conjure

allegations on his behalf or construct claims for him. See Martin v. Overton, 391 F.3d 710, 714

(6th Cir. 2014). In order to withstand a dismissal for failure to state a claim, the plaintiff’s

complaint must set forth sufficient factual matter, accepted as true, to state a claim to relief

against each defendant that is plausible on its face. See Hill, 630 F.3d at 471 (citing Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)).

                                        Discussion

        Upon review, the Court finds that the plaintiff’s complaint must be partially dismissed

pursuant to §§ 1915(e)(2)(B) and 1915A, as stated below.

        The public docket of the Cuyahoga County Court of Common Pleas and public records

of the Ohio Department of Rehabilitation and Correction indicate that the plaintiff is no longer a

pre-trial detainee in the Cuyahoga County Jail in connection with a pending criminal case. The

Cuyahoga County Court of Common Pleas docket indicates that the Plaintiff pleaded guilty to

various crimes and was sentenced to imprisonment in the Lorain Correctional Institution on

February 26, 2019, in State of Ohio v. Adrian Ayers, CR-17-617134-A (Cuy. Ct. of Com. Pls.).

Accordingly, in that it appears the plaintiff is no longer incarcerated in the Cuyahoga County

Jail, any claims he alleges for injunctive relief regarding conditions in the Jail are now moot.

See Lamb v. Bumpas, 52 F. App’x 740 (6th Cir. 2002) (inmate’s claim that county jail policy

violated his constitutional right to receive a newspaper was rendered moot when the inmate was

released from the jail).

        With respect to the plaintiff’s remaining damage claims, the plaintiff has sued a number

of defendants who are immune from suit or cannot be sued for damages under Section 1983.



                                                  -4-
The plaintiff’s complaint must be dismissed in its entirety as against the State of Ohio because

the State “is insulated from litigation exposure in federal court by the Eleventh Amendment to

the United States Constitution.” Mumford v. Basinski, 105 F.3d 264, 270 (6th Cir.1997).

Additionally, his complaint must be dismissed as against Cuyahoga County Prosecutors

O’Malley and Radigan, who he alleges were involved in an unlawful conspiracy regarding his

mail, because prosecutors are absolutely immune from liability in § 1983 damages suits in

connection with “acts undertaken by the prosecutor in preparing for the initiation of judicial

proceedings or for trial, and which occur in the course of his role as an advocate for the State.”

Higgason v. Stephens, 288 F.3d 868, 878 (6th Cir. 2002), quoting Buckley v. Fitzsimmons, 509

U.S. 259, 272-72 (1993).

       Further, it is well-established that § 1983 liability cannot be imposed on governmental

departments or supervisory officials solely on the basis of respondeat superior. Monell v.

Department of Social Services, 436 U.S. 658, 691–695 (1978). A plaintiff cannot establish the

individual liability of any defendant under § 1983 absent a clear showing that the individual was

personally involved in the activities which form the basis of his claims. Rizzo v. Goode, 423

U.S. 362, 371 (1976). The allegations the plaintiff makes with respect to defendant DeWine

are that his “rules, policies and practices encourage[] unlawful means by which his agent’s seek

to obtain evidence,” and he is, therefore, “legally responsible for the unlawful action(s) of the

prosecutor’s office [regarding the plaintiff’s mail], those of whom he failed to properly train.”

(Doc. No. 5 at ¶ 37.) These allegations, however, in addition to being vague and wholly

conclusory, do not support a plausible inference that defendant DeWine was personally

involved in the wrongful conduct he alleges regarding his mail. Instead, at the most, the



                                                -5-
allegations indicate the plaintiff seeks to hold defendant DeWine liable on the basis of

respondeat superior. The plaintiff’s allegations are insufficient to support a plausible claim

against defendant DeWine, and the action as against him is dismissed. Nor are there allegations

of personal involvement by defendant Lewis. Accordingly, he is dismissed as well.

       In accordance with the foregoing, the Court finds that the complaint must be dismissed

as against defendants State of Ohio, DeWine, O’Malley, Radigan, and Lewis.

       As to Part One of the plaintiff’s complaint, regarding his mail, the Court will allow the

claim to go forward only as against defendants Gordan, Hennessee, Christopher, Ivey, and

Pickney, as to whom the plaintiff’s allegations conceivably suggest personal involvement in the

censorship of his mail. Although “prison officials may open prisoners’ incoming mail pursuant

to a uniform and evenly applied policy with an eye to maintaining prison security” Lavado v.

Keohane, 992 F.2d 601, 607 (6th Cir. 1993), and may also inspect and read “an inmate’s

outgoing non-legal mail,” Frey v. Raisanen, No. 2:14–cv–10192, 2014 WL 545794, at *2 (E.D.

Mich. Feb.11, 2014), a heightened First Amendment concern is involved in allowing prison

officials unfettered discretion to open and read a prisoner’s legal mail, especially

correspondence that impacts upon or has import for the prisoner’s legal rights. See Sallier v.

Brooks, 343 F.3d 868, 874 (6th Cir. 2003). In that the plaintiff’s allegations liberally construed

suggest he may be claiming undue interference with his legal mail, the Court will allow his

claim regarding his mail to proceed past screening. The Court will determine on a more

developed record whether particular pieces of the plaintiff’s mail, which he claims were

unlawfully censored, are in fact entitled to constitutional protection. See Sallier, 343 F.3d 868

(the determination of whether particular kinds of mail qualify for First Amendment protection is



                                                -6-
a question of law to be decided by the Court).

       With respect to Part Two of the plaintiff’s complaint, challenging various other

conditions in the Cuyahoga County Jail, the Court will allow the plaintiff’s complaint to go

forward as to the conditions the plaintiff alleges, except as to his claim that he has been

deprived of his right of access to the court. To demonstrate a claim that he has been deprived of

the constitutional right of access to the courts, a plaintiff must show that he suffered some

“actual prejudice in prosecuting litigation.” McCurtis v. Wood, 76 F. App’x 632, 634 (6th Cir.

2003), citing Lewis v. Casey, 518 U.S. 343, 352–53 (1996)). He must show that he suffered

prejudice to pending or contemplated litigation, habeas corpus applications, or a non-frivolous

civil rights claim. Id. The plaintiff has not alleged facts plausibly suggesting he suffered such

prejudice in connection with his access to the prison’s legal research computer. Accordingly,

the access to the courts claim alleged in Part Two of his complaint, (Doc. No. 5 at ¶¶ 102-113),

fails to state a claim on which he may be granted relief and is dismissed pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A. There being no plausible claim, the plaintiff’s “Motion for Order

to Reinstate Plaintiff’s Full Access to Inmate Legal Research Computer and to Extend Access

Forthwith” (Doc. No. 4) is denied as moot.

       The plaintiff’s remaining conditions-of-confinement damages claims may proceed, but

only as against defendants Pickney, Mills, Ivey, Budish, and Branch, the only defendants the

plaintiff’s complaint identifies as involved in some way in the unconstitutional conditions he

challenges.

                                            Conclusion

       In accordance with the foregoing, the plaintiff’s complaint is dismissed pursuant to 28



                                                 -7-
U.S.C. §§ 1915(e) and 1915A as against defendants State of Ohio, DeWine, O’Malley, Radigan,

and Lewis. The Court certifies, pursuant to 28 U.S.C. §1915(a)(3), that an appeal from the

dismissal of the action against these defendants could not be taken in good faith.

       The plaintiff’s action may proceed as against the remaining defendants, as set out above.



However, in that the plaintiff has not provided the Court with proper U.S. Marshal forms and

summonses to accomplish service of process on these defendants by the U.S. Marshal, the

Clerk’s Office cannot forward this matter to the Marshal for service. Accordingly, if the

plaintiff wishes to proceed with this action, he is hereby ordered to provide completed U.S.

Marshal forms and summonses sufficient to initiate service on the defendants remaining in the

case within thirty (30) days of the date of this Order. The Clerk’s Office is directed to send

sufficient U.S. Marshal forms and summonses to the plaintiff with this Order for this purpose.

       Upon receipt of necessary U.S. Marshal forms and summonses from the plaintiff, this

matter will be forwarded to the U.S. Marshal for service of process. If the plaintiff fails to

timely comply with this Order, this action may be dismissed without further notice for want of

prosecution. Further, the plaintiff is notified that the U.S. Marshal cannot serve a defendant at a

post office box.

       IT IS SO ORDERED.



                                              /s/ Patricia A. Gaughan
                                              PATRICIA A. GAUGHAN
                                              United States District Judge
                                              Chief Judge
Dated: 5/21/19



                                                -8-
